      Case 2:20-cv-00306 Document 10 Filed 06/04/20 Page 1 of 6 PageID #: 68



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


BO-RU, LLC,
                             Plaintiff,

v.                                               CIVIL ACTION NO. 2:20-cv-00306

E.C. SOURCE SERVICES, LLC, et al.,

                             Defendants.



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion to Dismiss, [ECF No. 7], filed by

Defendant Mastec, Inc., (“Mastec”). Plaintiff, Bo-Ru, LLC. (“Bo-Ru”) has failed to

respond and the Motion is ripe for adjudication. The Motion, [ECF No. 7], is

GRANTED without prejudice for the reasons that follow.

     I.      Background

          On February 27, 2020, Plaintiff initiated this lawsuit against Defendants, E.C.

Source Services, LLC. (“ECS”) and Mastec, in the Circuit Court of Kanawha County,

West Virginia. Defendants removed the case to this court on April 30, 2020 based on

diversity jurisdiction pursuant to 28 U.S.C. § 1332. [ECF No. 3].

          This case revolves around an alleged breach of contract. The Complaint avers

that on October 15, 2018, “the parties hereto entered into an ‘Equipment Lease

Agreement.’” Pl.’s Compl. ¶ 4 [ECF No. 3–2]. The monthly rental rate established in

the lease was $60,000.00 per month. Id. at ¶ 6. The Equipment Lease Agreement
    Case 2:20-cv-00306 Document 10 Filed 06/04/20 Page 2 of 6 PageID #: 69



contained an itemized list of the equipment subject to the lease. Id. at ¶ 7. The

Equipment Lease Agreement obligated “the Defendant’s [sic] in paragraph #5 of the

lease… to keep the subject Equipment in good repair, condition, and working order

and shall furnish any and all parts, mechanisms, devices, and keep required to keep

the Equipment in good mechanical working order, such as oil changes and filters.” Id.

at ¶ 8. The contract also stated that the Lessee “shall bear the entire risk of loss and

damage to the equipment from any and every cause whatsoever.” Id. at ¶ 9.

      Plaintiff brings six breach of contract counts against Defendants. Id. According

to the Complaint, Defendants breached the contract in the ways that follow.

Defendants allegedly refused to pay the last four months of the payments due on the

lease. Id. at ¶ 11. Defendants allegedly removed Plaintiff’s “tools, equipment, tool

boxes, lights, and supplies” from a truck without authority. Id. at ¶¶ 14–15.

Defendants allegedly failed to pay lease obligations regarding a Komatsu WA380 8

wheel loader with log grapple forks. Id. ¶¶ 18–20. Defendants allegedly failed to pay

lease obligations regarding an agreement to lease/purchase a Komatsu D-51 crawler

dozer. Id. at ¶ 22–23. Defendants allegedly returned a Komatsu 220 excavator,

subject to the Equipment Lease Agreement, in a damaged condition and refused to

pay for repairs. Id. at ¶¶ 25–29. Defendants allegedly returned a Peterbuilt 389

Tractor, subject to the Equipment Lease Agreement, in a damaged condition and

refused to pay for repairs. Id. at ¶¶ 32–34.

      Defendant MasTec moves to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). Defendant MasTec argues that it was not a party to the



                                           2
    Case 2:20-cv-00306 Document 10 Filed 06/04/20 Page 3 of 6 PageID #: 70



Equipment Lease Agreement and therefore cannot be held liable for a breach of

contract claim.

   II.      Legal Standard

         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “When ruling on a motion to dismiss, courts must accept as true all of the

factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff.” Farnsworth v. Loved Ones in Home Care, LLC, No. 2:18-CV-

01334, 2019 WL 956806, at *1 (S.D.W. Va. Feb. 27, 2019) (citing E.I. du Pont de

Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

         To survive a motion to dismiss, the plaintiff’s factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines Real

Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plausibility standard is not a probability requirement, but “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although “the

complaint must contain sufficient facts to state a claim that is plausible on its face, it

nevertheless need only give the defendant fair notice of what the claim is and the

grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir. 2017).

Thus, “a complaint is to be construed liberally so as to do substantial justice.” Id.

         In evaluating a motion to dismiss, the court considers only the pleadings and

any “documents incorporated into the complaint by reference, as well as those



                                              3
    Case 2:20-cv-00306 Document 10 Filed 06/04/20 Page 4 of 6 PageID #: 71



attached to the motion to dismiss, so long as they are integral to the complaint and

authentic.” United States ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745

F.3d 131, 136 (4th Cir. 2014). Here, Defendant MasTec asks the court to consider the

Equipment Lease Agreement (attached as Exhibit 1) and the First Amendment to

Equipment Lease Agreement (attached as Exhibit 2). See Def.’s Mot. to Dismiss [ECF

No. 7]. Because the Complaint in this case incorporates the Equipment Lease

Agreement as the operative contract for all of the breach of contract claims, I will

consider the Equipment Lease Agreement in deciding the Motion to Dismiss. See

Compl. [ECF No. 3–2] Ex. 2.

   III.   Discussion

      A breach of contract action in West Virginia requires “(1) the existence of a

valid, enforceable contract; (2) that the plaintiff has performed under the contract;

(3) that the defendant has breached or violated its duties or obligations under the

contract; and (4) that the plaintiff has been injured as a result.” Safeco Ins. Co. of Am.

v. Mountaineer Grading Co., No. 2:10-CV-01301, 2012 WL 830158, at *4 (S.D.W. Va.

Mar. 9, 2012). A court “deciding disputes about the meaning of a contract…will

endeavor to carry into effect the intent of the parties to the agreement.” Id. (quoting

Bennett v. Dove, 277 S.E.2d 617, 618 (W.Va. 1981)). An agreement expressing the

parties’ intentions in “plain and unambiguous language is not subject to judicial

construction or interpretation but will be applied and enforced according to such

intent.” Id. To survive a motion to dismiss, a plaintiff must allege “the breach on

which the plaintiffs found their action…[and] the facts and circumstances which



                                            4
    Case 2:20-cv-00306 Document 10 Filed 06/04/20 Page 5 of 6 PageID #: 72



entitle them to damages.” McNeely v. Wells Fargo Bank, N.A., No. 2:13-CV-25114,

2014 WL 7005598, at *9 (S.D.W. Va. Dec. 10, 2014).

      Under West Virginia law, “[o]ne not a party to a contract nor in privity with

either of the parties thereto may not maintain a suit at law thereon, unless the

promise of undertaking relied upon is made for his sole benefit.” Syl., Petty v. Warren,

110 S.E. 826 (W. Va. 1922). “Furthermore, this Court has held that, generally, one

who is not party to a contract with another cannot have an action for breach of

contract maintained against him.” Hanson v. Amerihome Mortg. Co., LLC, No. 2:17-

CV-03691, 2017 WL 6626328, at *6 (S.D.W. Va. Dec. 28, 2017) (citing Rowe v. Aurora

Commercial Corp., No. 5:13021369, 2014 WL 3810786, at *1, *10 (S.D. W. Va. Aug.

1, 2014). West Virginia law recognizes that “separately incorporated businesses are

separate entities and that corporations are separate from their shareholders.” Syl.

Pt. 3, Southern Elec. Supply Co. v. Raleigh County Nat’l Bank, 320 S.E.2d 515 (W.

Va. 1984).

      The dispute here is simple to resolve. Defendant MasTec argues that Plaintiff

entered into the Equipment Lease Agreement with Defendant ECS, not MasTec.

Defendant MasTec further argues that Plaintiff has not alleged any facts to justify

finding that MasTec was a party to the Equipment Lease Agreement. I agree. The

Equipment Lease Agreement states, “[t]his equipment lease between Bo-Ru, LLC

(known as Lessor) and EC Source Services (known as the Lessee) is made effective as

of, 15th day of October month, 2018.” See Ex. 1 [ECF No. 7–1]. Defendant MasTec

and Defendant ECS are separate entities. See Pl.’s Compl. [ECF No. 3–2] ¶¶ 2, 3. The



                                           5
    Case 2:20-cv-00306 Document 10 Filed 06/04/20 Page 6 of 6 PageID #: 73



Equipment Lease Agreement and First Amendment to Equipment Lease Agreement

clearly list only ECS as the Lessee. See Ex. 1 [ECF No. 7–1]; Ex. 2 [ECF No. 7–2].

Neither document makes any reference to Defendant MasTec. See id. Plaintiff’s

Complaint does not include any allegation that even suggests that Defendant MasTec

is a party or in privity with a party to the Equipment Lease Agreement. Nor does the

Complaint allege a theory that would justify disregarding the fact that MasTec and

ECS are separate entities. All of the claims raised by the Complaint are breach of

contract claims. Because MasTec is not a party to the contract and because Plaintiff

has not alleged a reason why the Equipment Lease Agreement should apply to

MasTec, I find the Complaint fails to state a claim against MasTec. Accordingly,

Defendant MasTec’s Motion to Dismiss [ECF No. 7] is GRANTED.

   IV.     Conclusion

         Defendant MasTec’s Motion to Dismiss, [ECF No. 7], is GRANTED and all

claims against this Defendant are DISMISSED without prejudice. The court

DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.


                                      ENTER:       June 4, 2020




                                         6
